 Case 5:20-cv-01698-DSF-SP Document 1 Filed 08/21/20 Page 1 of 5 Page ID #:1



1    WILSON TURNER KOSMO LLP
     ROBERT A. SHIELDS (206042)
2    E-mail: rshields@wilsonturnerkosmo.com
     HUBERT KIM (204957)
3    E-mail: hkim@wilsonturnerkosmo.com
     402 West Broadway, Suite 1600
4    San Diego, California 92101
     Telephone: (619) 236-9600
5    Facsimile: (619) 236-9669
6    Attorneys for Defendant
     CUMMINS INC.
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   ROBERT FRANK HAZLEWOOD, an                    Case No. 5:20-cv-1698
     individual, and DEBORAH                       _______________
11   HAZLEWOOD, an individual,
                                                   DEFENDANT CUMMINS INC.’S
12                Plaintiffs,                      NOTICE OF REMOVAL
13         v.                                      Complaint Filed: June 1, 2020
14   NEWMAR CORPORATION, an Indiana
     Corporation; SPARTAN MOTORS USA,
15   INC., a South Dakota Corporation;
     CUMMINS INC., a Delaware
16   Corporation; ALLISON
     TRANSMISSION, INC., a Delaware
17   Corporation; HADLEY PRODUCTS
     CORPORATION, a Michigan
18   Corporation; and DOES 1 through 10,
     inclusive
19
                  Defendants.
20
21
22         TO THE CLERK OF THE ABOVE ENTITLED COURT:
23         PLEASE TAKE NOTICE that Defendant CUMMINS INC. (“Defendant” or
24   “Cummins”), by and through its counsel, hereby removes this action from the
25   Superior Court of the State of California for the County of San Bernardino to the
26   United States District Court for the Central District of California, pursuant to 28
27   U.S.C. sections 1332, 1441(a) and 1446. Cummins sets forth the following in support
28   of its Notice of Removal:
                                     -1-            Case No. 5:20-cv-1698
                 DEFENDANT CUMMINS INC.’S NOTICE OF REMOVAL
 Case 5:20-cv-01698-DSF-SP Document 1 Filed 08/21/20 Page 2 of 5 Page ID #:2



1          1.     On June 1, 2020, a civil action was filed in the Superior Court for the
2    State of California, County of San Bernardino, entitled Robert Frank Hazlewood and
3    Deborah Hazlewood v. Newmar Corporation, et al., Case No. CIVDS2009822.
4          2.     Plaintiffs served Cummins through its registered agent with the
5    Summons and Complaint on July 27, 2020. (See Declaration of Hubert Kim (“Kim
6    Decl.”), Ex. A.)
7          3.     The Complaint alleges the following causes of action against Defendants
8    Newmar Corporation (“Newmar”), Spartan Motors USA, Inc. (“Spartan”), Cummins,
9    Allison Transmission, Inc. (“Allison”), and Hadley Products Corp. (“Hadley”)
10   (collectively, “Defendants”): (1) Violation of the Song-Beverly Act – Breach of
11   Express Warranty; (2) Violation of the Song-Beverly Act – Breach of Implied
12   Warranty; (3) Violation of the Song-Beverly Act Section 1793(b); and (4) Violation of
13   the Federal Magnusson-Moss Warranty Act.
14                                 Complete Diversity Exists
15         4.     This is a civil action over which this Court has original jurisdiction under
16   28 U.S.C. section 1332, and may be removed to this Court by Cummins pursuant to
17   the provisions of 28 U.S.C. section 1441(a) because it is a civil action between
18   citizens of different states and it appears on the face of the Complaint that the matter
19   in controversy exceeds the sum or value of Seventy-Five Thousand Dollars ($75,000),
20   exclusive of interest and costs.
21         5.     At the time of the filing of this Complaint and this Notice of Removal,
22   Plaintiffs were and still are citizens of the State of Colorado, inasmuch as Plaintiffs
23   allege “Plaintiffs, Robert Frank Hazlewood and Deborah Hazlewood, are individuals
24   residing in the City of Mead, State of Colorado.” (Kim Decl. at Ex. B, ¶ 2.)
25   Plaintiffs’ residence is prima facie evidence that they are domiciled in Colorado and,
26   thus, a citizen of that state. State Farm Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 520
27   (10th Cir. 1994); see also, Barrera v. Western United Ins. Co., 567 Fed. Appx. 491,
28   n.1 (9th Cir. 2014) (a party’s residence constitutes domicile unless proven otherwise).
                                     -2-            Case No. 5:20-cv-1698
                 DEFENDANT CUMMINS INC.’S NOTICE OF REMOVAL
 Case 5:20-cv-01698-DSF-SP Document 1 Filed 08/21/20 Page 3 of 5 Page ID #:3



1          6.      Cummins is, and was at the time Plaintiffs commenced this action, a
2    corporation organized under the laws of the State of Indiana with its principal place of
3    business located in the State of Indiana. For purposes of diversity jurisdiction, a
4    corporation is a citizen of every state by which it has been incorporated as well as the
5    state where it has its principal place of business. 28 U.S.C. § 1332(c)(1). Thus,
6    Cummins is a citizen of Indiana.
7          7.      On information and belief, Newmar is an Indiana corporation with its
8    principal place of business located in the State of Indiana. Thus, Newmar is a citizen
9    of Indiana.
10         8.      On information and belief, Spartan is currently known as The Shyft
11   Group USA, Inc. and is a South Dakota corporation with its principal place of
12   business located in the State of Michigan. Thus, Spartan is a citizen of South Dakota
13   and Michigan.
14         9.      On information and belief, Allison is a Delaware corporation with its
15   principal place of business located in the State of Indiana. Thus, Allison is a citizen of
16   Delaware and Indiana.
17         10.     On information and belief, Hadley is a Michigan corporation with its
18   principal place of business located in the State of Michigan. Thus, Hadley is a citizen
19   of Michigan.
20         11.     The Complaint also names Defendant Does 1 through 10. Pursuant to 28
21   U.S.C. section 1441(b)(1), the citizenship of the Doe defendants is disregarded.
22         12.     Thus, complete diversity exists between the parties. Plaintiffs are
23   citizens of Colorado, while Defendants are citizens of Indiana, Michigan, South
24   Dakota, and Delaware, respectively.
25         13.     All Defendants have consented to removal. (See Kim Decl. at ¶ 12.)
26                   The Amount in Controversy Requirement is Satisfied
27         14.     A notice of removal “need include only a plausible allegation that the
28   amount in controversy exceeds the jurisdictional threshold,” and need not contain
                                       -3-            Case No. 5:20-cv-1698
                   DEFENDANT CUMMINS INC.’S NOTICE OF REMOVAL
 Case 5:20-cv-01698-DSF-SP Document 1 Filed 08/21/20 Page 4 of 5 Page ID #:4



1    evidentiary submissions. Dart Cherokee Basin Operating Co., LLC v. Owens, 574
2    U.S. 81, 89 (2014).
3          15.    Plaintiffs’ Complaint contains, among other things, alleged violations of
4    California’s Song-Beverly Consumer Warranty Act, California Civil Code section
5    1790, et seq. regarding a 2018 Newmar Mountain Aire 4047 RV, VIN
6    4VZVU1E93JC083767 (the “Subject Vehicle”). (See Kim Decl. at Ex. B, ¶ 12.)
7          16.    The Complaint is silent as to the amount in controversy. “Where the
8    complaint does not specify the amount of damages sought, the removing defendant
9    must prove by a preponderance of the evidence that the amount in controversy
10   requirement has been met.” Abrego v. The Dow Chem. Co., 443 F.3d 676, 683 (9th
11   Cir. 2006). “Under this burden, the defendant must provide evidence that it is ‘more
12   likely than not’ that the amount in controversy” satisfies the jurisdictional amount
13   requirement. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).
14         17.    The Song-Beverly Consumer Warranty Act provides for restitution,
15   which is the “amount equal to the actual price paid or payable by the buyer ... and
16   including any collateral charges such as sales or use tax, license fees, registration fees,
17   and other official fees, plus any incidental damages to which the buyer is entitled
18   under Section 1794, including, but not limited to, reasonable repair, towing, and rental
19   car costs actually incurred by the buyer.” Cal. Civ. Code § 1793.2(d)(2)(B). Here,
20   Plaintiffs seek, among other remedies, “rescission of the purchase contract and
21   restitution of all monies expended.” (Kim Decl. at Ex. B, Prayer for Relief.) As set
22   forth in the sales contract for the Subject Vehicle, the cash price for the Subject
23   Vehicle is $401,064.50 (see Kim Decl. at Ex. C, page 2 (“Total Cash Price”)) and
24   Plaintiffs paid $276,000.00 as a downpayment for the Subject Vehicle (id. at Ex. C,
25   page 2 (“Total Downpayment”), which would be recoverable as restitution.
26         18.    Thus, the total amount in controversy far exceeds $75,000 even before
27   adding Plaintiffs’ claims for a two-times civil penalty under the Song-Beverly
28   Consumer Warranty Act (calculated by adding the restitution amount and multiplying
                                      -4-            Case No. 5:20-cv-1698
                  DEFENDANT CUMMINS INC.’S NOTICE OF REMOVAL
 Case 5:20-cv-01698-DSF-SP Document 1 Filed 08/21/20 Page 5 of 5 Page ID #:5



1    the amount by two), diminution in value, incidental and consequential damages,,
2    prejudgment interest, and reasonable attorney’s fees and costs of suit. The amount in
3    controversy requirement is, therefore, satisfied.
4                        The Other Requirements for Removal are Met
5           19.     This Notice of Removal is being filed within thirty (30) days after service
6    of the initial pleading setting forth the claims for relief upon which Plaintiffs’ action is
7    based. Therefore, this Notice is timely filed under 28 U.S.C. section 1446(b).
8           20.     This Notice of Removal is being filed within one (1) year of the
9    commencement of this action and therefore is timely filed under 28 U.S.C. section
10   1446(c).
11          21.     Removal to this Court is proper as the Superior Court of the State of
12   California, County of San Bernardino, where this action was originally filed, is
13   located within this judicial district.
14          22.     Cummins timely filed its Answer to Plaintiffs’ Complaint in the Superior
15   Court of the State of California, County of San Bernardino on August 18, 2020. (Kim
16   Decl. at Ex. D.)
17          23.     Pursuant to 28 U.S.C. section 1446(a), and to the best of Cummins’
18   knowledge, Exhibits A, B, and D through H to the Declaration of Hubert Kim
19   constitute all the process, pleadings, and orders in Cummins’ possession at the time of
20   this removal.
21          24.     Counsel for Cummins certifies that it will file a copy of this Notice of
22   Removal with the Clerk of the Superior Court of the State of California, County of
23   San Bernardino, and give notice to counsel for Plaintiffs.
24    Dated:      August 21, 2020               WILSON TURNER KOSMO LLP
25                                              By:    /s/ Hubert Kim
                                                       ROBERT A. SHIELDS
26
                                                       HUBERT KIM
27                                                     Attorneys for Defendant
                                                       CUMMINS INC.
28
                                       -5-            Case No. 5:20-cv-1698
                   DEFENDANT CUMMINS INC.’S NOTICE OF REMOVAL
